UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6439



AEDAN MCCARTHY,

                  Petitioner - Appellant,

          v.


M. PETTIFORD, Warden, FCI Bennettsville,

                  Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(8:07-cv-00243-MBS)


Submitted:   September 11, 2008         Decided:   September 16, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Aedan McCarthy, Appellant Pro Se. Beth Drake, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Aedan McCarthy, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2241 (2000) petition.                We

have     reviewed   the   record   and   find      no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.    McCarthy v. Pettiford, No. 8:07-cv-00243-MBS (D.S.C. Mar.

4, 2008).       We deny McCarthy’s motion to place his appeal in

abeyance pending completion of his transfer to another facility.

We   dispense   with   oral   argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    2